John B. Robbins, Judge, concurring. I concur with the majority opinion of this division that the trial court should have required the state to introduce evidence that the blood sample was drawn in substantial compliance with regulations of the State Department of Health, but for a somewhat different reason. Arkansas Code Annotated § 5-65-206(d) (Supp. 1991) provides, in pertinent part: “[R]eports of... evidence analysis ... pertaining to work performed by the blood alcohol program of the Arkansas Department of Health ... shall be received as competent evidence as to the matters contained therein . . .” (Emphasis added.) Although the blood alcohol report which was received into evidence set forth the procedure which was followed in preserving and transporting the blood sample, it did not address the manner in which the blood sample was drawn. If it had set forth the procedure and it appeared to be in compliance with the applicable regulation I would have found no error in admitting the report.